NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1225-15T1

RAHSAAN RIDDICK, JR.,

        Plaintiff-Appellant,

v.

TOWNSHIP OF JACKSON,

        Defendant-Respondent,

and

BRENDAN BENECKE and
CHARLES REAGOR,

        Defendants.


              Argued December 7, 2016 – Decided May 26, 2017

              Before Judges Alvarez and Accurso.1




1
  Hon. Carol E. Higbee was a member of the panel before whom this
case was argued. The opinion was not approved for filing prior
to Judge Higbee's death on January 3, 2017. Pursuant to R. 2:13-
2(b), "Appeals shall be decided by panels of 2 judges designated
by the presiding judge of the part except when the presiding judge
determines that an appeal should be determined by a panel of 3
judges." The presiding judge has determined that this appeal
remains one that shall be decided by two judges. Counsel has
agreed to the substitution and participation of another judge from
the part and to waive reargument.
          On appeal from the Superior Court of New
          Jersey, Law Division, Ocean County, Docket No.
          L-728-14.

          Richard B. Ansell argued the cause for
          appellant   (Ansell   Grimm  &   Aaron,   PC,
          attorneys; Mr. Ansell, of counsel and on the
          briefs; Kristine M. Bergman, on the brief).

          Jared J.      Monaco argued the cause for
          respondent     (Gilmore   &  Monahan,   P.A.,
          attorneys;    Christen E. McCullough, on the
          brief).

PER CURIAM

     On October 9, 2015, a Law Division judge heard oral argument

on a motion for summary judgment filed by defendant Township of

Jackson, opposed by plaintiff Rahsaan Riddick, Jr.      Riddick had

sued the Township, in addition to individual defendants, for

damages resulting from the personal injuries he sustained during

an automobile accident.2    The Township argued that it was entitled

to immunity under the relevant portions of the Tort Claims Act

(TCA), N.J.S.A. 59:1-1 to -12.3; specifically, N.J.S.A. 59:2-3 and

59:2-4 and cases following.

     We need not describe the facts or circumstances underlying

the accident. We only recount the procedural history of the motion

for summary judgment.      At the close of oral argument, the judge

indicated that he wanted to more closely study a particular case


2
 Riddick's brief asserts that the claims against the other drivers
have been previously dismissed.

                                   2                         A-1225-15T1
cited by Riddick's counsel.     He therefore rendered no decision on

the record at the close of argument.         Unfortunately, it appears

that through some oversight, no decision was rendered on the record

at any time thereafter, and that no written statement of reasons

was issued later that day when the order granting summary judgment

was forwarded to counsel.     Thus we vacate the decision and remand

for reconsideration of the submissions and for the judge to

memorialize,   in   accord   with   Rule   1:7-4(a),   his   reasons   for

decision.

     As has been so often reiterated, without findings of fact and

rulings of law, no meaningful appellate review can be conducted.

See Rutgers Univ. Student Assembly v. Middlesex Cty. Bd. of

Elections, 438 N.J. Super. 93, 106-07 (App. Div. 2014) (stating

this court was "unable to fulfill [its] appellate function" without

the trial court making factual findings and noting that our Supreme

Court has stated "[f]ailure to perform [this] duty [under Rule

1:7-4(a)] constitutes a disservice to the litigants, the attorney,

and the appellate court.").     Although compliance with the rule is

always important, it is particularly consequential when a motion

for summary judgment is granted and a dismissal ensues.          At that

point, the order is finally appealable of right.             See R. 2:2-

3(a)(1); Pressler & Verniero, Current N.J. Court Rules, comment 7

on R. 1:6-2 (2017).

                                    3                             A-1225-15T1
    Accordingly, we vacate the order granting summary judgment

and remand for reconsideration of the motion and compliance with

the rule.   It is self-evident that we do not express an opinion

one way or the other as to the proper outcome of the motion.    We

do not retain jurisdiction.

    Vacated and remanded.




                               4                         A-1225-15T1